Title: Abigail Adams to Isaac Smith Sr., 12 March 1787
From: Adams, Abigail
To: Smith, Isaac Sr.


        
          My dear sir
          London March 12th 1787
        
        I have sent by Captain Scott the Books you wrote for, and if there is any thing else in which I can serve either you or my cousins, I shall be happy to do it—
        it is with much pleasure I learn that my cousin W.S. is like to be so pleasingly connected, and with a family to whom both you, & my Late parent, were much attached by a long accquaintance, and established Friendship. Educated under virtuous parents, & possessing an amiable dispositions are pleasing presages, of a happy union: they have my best wishes for their prosperity. I thank you sir for extending to my Children, the same indulgence, you and my late dear Aunt confered upon me. your House was always the habitation of Hospitality; and ever seemed to me a Home. tho I doubt not of your continued kindness; it can never be to me what it once was; the loss we have both sustained, cannot be repaired.
        By way of Newyork we have received accounts of General Lincolns success in dispercing the insurgents. I fear my Countrymen do not know, properly to estimate the blessings they enjoy. if they are harder-prest by publick burdens than formerly, they should consider it as the price of their freedom. if Britain had succeeded against us, the same scenes would probably, have taken place, as have been acted in India, for we have no reason to doubt but that England could have produced more than one Hastings—
        Mr Adams is seriously determined to return Home, & has informd Congress of his design. since England has wholy forgotten that Such a place as America ever existed, it is a pitty to take any pains to refresh their memory; every Member in the House of commons Majority and minority studiously avoid the subject, & when it was forced upon them by the publication of monssieur de callone Letter; they noticed it only, as a proof of the subtlety and duplicity as they termd it, of the Court of France, & gave America the go by 
        By all accounts from America your winter has been terrible. I hope you have had snow enough to suffice for several. I know not how I shall bear the Heats and colds, after an abscence of three years. the season has been uncommonly mild here, and the Trees have already budded & are bursting into Blosom. the verdure is equal to june with us. this has commonly been called a foggy Island. it is true that the Smoke of the city creates a fog, but go only one mile into the Country, and you will have as fine weather, and clear a sky as we can boast in America nor do I think the climate more Subject to fogs, if the manners of the people, were as pure as their Air, no one would have reason to complain.
        please to present my regards to mr & mrs otis to cousin Betsy & the mr Smiths. mr Vassel and family drank tea & spent the Evening, with us last week. they inquired very kindly after you, so did mr John Boylstone who was my Gallant during my stay at Bath. he bears his age surprizingly well. mr storers family I hope are well; I am indebted to Charles, will write him soon
        I am dear sir with Sentiments of Esteem and affection—your Neice
        A Adams
      